 

--------------------------------------------------------------------------------

Exhibit 10.2

WALGREENS BOOTS ALLIANCE, INC. MANAGEMENT INCENTIVE PLAN
(As amended and restated effective July 1, 2016)


Walgreen Co. (“Walgreens”) previously maintained the Walgreen Co. Management
Incentive Plan (the “Plan”). On December 31, 2014, a reorganization of Walgreens
into a holding company structure (the “Reorganization”) was completed.  Pursuant
to the Reorganization, Walgreens became a wholly owned subsidiary of a new
Delaware corporation named Walgreens Boots Alliance, Inc. (the “Company”).  In
connection with the Reorganization, the Plan was assumed by the Company and the
Plan was amended and restated, effective as of December 31, 2014, in order to
reflect such assumption.  The Plan is hereby further amended and restated,
effective as of July 1, 2016, in order to provide for certain terms and
conditions related to non-U.S. participants.



1.
Purpose:  The purpose of the Plan is to provide special incentive and motivation
to eligible employees through annual bonuses.




2.
Definitions:  Whenever used in the Plan, the following terms shall have the
meanings set forth below, unless the context clearly provides otherwise:




a.
The term "Base Salary" shall mean, (i) for U.S. Participants the hourly or
salaried base compensation paid during the fiscal year, and any such base salary
earned but deferred or reduced pursuant to a Company Section 401(k) plan, or
Section 125 plan, or another Company deferral plan, but excluding any incentive
or other bonuses, stock purchase discounts, or other fringe benefits or
supplementary remuneration; and (ii) for non-U.S. Participants, bonus-eligible
base compensation, as defined by Local Rules.




b.
The term "Committee" shall mean the Compensation Committee of the Board of
Directors of the Company.




c.
The term "Company" shall mean Walgreens Boots Alliance, Inc., a Delaware
corporation, and, as applicable, subsidiaries and affiliates of Walgreens Boots
Alliance, Inc. whose employees are eligible to participate in the Plan.




d.
The term “Disability” shall mean total disability as determined by the
Committee, consistent with how the Company determines whether termination of
employment is upon disability for other benefit plan purposes, and such
determination may vary based on Local Rules.




e.
The term "Employee" shall mean any employee of the Company, including, but not
limited to, the officers of Walgreens Boots Alliance, Inc.  Employee shall not
include any person who is not classified as an employee in the common law sense
in the records of the Company, even if those records are subsequently determined
to have been in error or the person is subsequently reclassified as an
employee.  For example, no person shall be considered to be an Employee for any
period of time during which he or she:  (1) is a leased employee; (2) is an
independent contractor; or (3) is otherwise not classified as an employee in the
records of the Company.




f.
The term "Extraordinary Items" shall mean significant transactions that are
different from the typical or customary business transactions and are not
expected to occur frequently as determined by the informed professional judgment
of the Chief Financial Officer of the Company after taking into consideration
all the facts involved in a particular situation and the objectives of the Plan.

 

--------------------------------------------------------------------------------

g.
The term "Individual Adjustment" shall mean the amount of any increase or
reduction in the bonus share that would otherwise be allocated to a Participant;
or shall mean any separate individual performance bonus component, as
applicable.




h.
The term “Local Rules” shall mean terms and conditions of the Plan applied on a
customized basis to all or portions of non-U.S. Participants based on
country-specific rules and/or business unit specific rules or practices, as
defined, documented and administered at the local business unit level.




i.
The term "Participant" shall mean any Employee who participates in and is
eligible to receive incentive compensation pursuant to paragraph 3 of the Plan.




j.
The term "Plan Year" shall mean the fiscal year of Walgreens Boots Alliance,
Inc., which runs from September 1 to the following August 31, or such other
12-month period as may be designated by the Committee.




k.
The term “Retirement” shall mean termination of employment from the Company in
good standing, as determined by the Committee or its delegates, and after having
attained at least age 55 and at least 10 years of continuous service; or as may
otherwise be defined based on Local Rules.




3.
Eligibility and Participation:  The Committee shall have the authority and
discretion to determine the class or classes of Employees eligible to
participate in the Plan for any Plan Year.  As of the effective date of this
amended and restated Plan, the following categories of Employees shall be
eligible to participate in the Plan:




a.
Any Walgreens U.S. Employee whose job position is within the Analysis pay band
and above or its equivalent and is not covered by another Company management
incentive plan;




b.
Any non-U.S. Employee of the Company whose position is in the Company’s
executive level 7 (or its equivalent) or above; and




c.
Any other Employee who is approved for participation by the Committee, based on
the recommendation of Company management that he or she is in a position to make
a substantial contribution to the success of the Company by exceptional service
in a supervisory or staff position.



The Committee shall also have the authority to approve or deny Plan
participation to any individual Employee.  No Employee shall have a contractual
right to receive any incentive award or payment, as all awards and payments are
ultimately subject to the approval and authorization of the Committee.



4.
Determination of Bonuses:  Participant bonuses for each Plan Year shall be
determined as follows:




a.
Prior to the beginning of the Plan Year, or as early in the Plan Year as is
practical considering the circumstances, management will recommend for Committee
approval the bonus structure and accompanying details for that Plan Year.  Such
recommendation shall cover the following areas and any other pertinent bonus
provisions:




(1)
The class or class of employees eligible to participate in the Plan for such
Plan Year.

 
- 2 -

--------------------------------------------------------------------------------

(2)
The performance measure or measures upon which bonuses shall be based, and the
extent to which such measures shall be based on overall Company, division, or
business unit performance, or some combination thereof.  The application of such
performance measures may vary among different categories of Participants.




(3)
Target bonus levels (typically expressed as a percentage of Base Salary),
threshold and maximum bonus levels (typically expressed as a percentage of the
target bonus level), and the corresponding Company performance measure or
measures.  Such bonus levels may vary for different groups of Participants as
determined by the Committee.




(4)
Any Individual Adjustments that may be applied, whether based on pre-established
individual performance measures or determined on a discretionary basis.




b.
After the end of each Plan Year when the computations and accounting
determinations required to determine Plan bonuses have been completed, the
highest-ranking accounting officer of the Company will report to the Committee
that in his or her opinion those computations and accounting determinations were
made in reasonable accordance with the terms of the Plan, and generally accepted
accounting principles, subject to any adjustments provided for under the terms
of paragraph 4c of the Plan and the certifications provided for under the terms
of this paragraph 4b.




c.
In the event that the Company experiences any Extraordinary Items, the Chief
Financial Officer, in consultation with the Chief Human Resources Officer, will
recommend to the Committee, whether such Extraordinary Items will be included in
or excluded from the determination of the Company’s financial performance
measure or measures used in determining the bonus for the Plan Year.

d.
The bonuses earned by Participants under the terms of the Plan will be paid to
Participants after the first meeting of the Board of Directors which follows the
end of the applicable Plan Year, but in no event later than the date by which
such bonuses must be paid in order to be allowed as a Federal income tax
deduction for the fiscal year coinciding with such Plan Year.




5.
Participation for Partial Plan Years:




a.
Any Plan Participant whose employment with the Company terminates during a Plan
Year for reasons other than Retirement, Disability or death shall not be
eligible for a bonus for that Plan Year.  Notwithstanding the foregoing, Company
management may recommend to the Committee for its approval a discretionary bonus
for any terminated Participant if in the judgment of management such a
discretionary bonus is warranted.




b.
Any Plan Participant whose employment with the Company terminates during a Plan
Year due to Retirement, Disability or death shall be eligible for a pro-rated
bonus for such Plan Year, based on Base Salary earned while a Participant in the
Plan prior to such termination of employment.




c.
A Participant who is eligible for a bonus hereunder for a portion of a Plan Year
(due to hire, promotion or transfer during that Plan Year), shall generally be
eligible for a bonus under this Plan based on Base Salary earned during the
eligible portion of the Plan Year.  Notwithstanding the foregoing, the bonus
amount payable to a Participant who is hired within the Plan Year, moves to a
different target bonus level during the Plan Year, or receives payment under
another Company incentive plan during the current or prior year, shall be
subject to the discretion of the Committee and its delegates.

 
- 3 -

--------------------------------------------------------------------------------

d.
Subject to the end-of-year employment requirement set forth in paragraph 5a
above, a Plan Participant who is on a Company-approved leave of absence (other
than a Personal Leave of absence) for a portion of a Plan Year shall remain
eligible for a bonus for up to the first six months of such leave of absence. 
Any short-term disability pay during any such leave of absence shall be included
in such Participant’s bonusable Base Salary.




e.
The foregoing provisions of this paragraph 5 are subject to any Local Rules as
may apply in determining (i) bonus eligibility for Employees who are hired or
transferred during the Plan Year, or for Participants who terminate employment
during the Play Year or prior to the bonus payment date; and (ii) bonusable Base
Salary determinations for those who are Participants for partial Plan Years due
to hire, transfer or termination, and for Participants who are on
Company-approved leaves of absence during the Plan Year.




6.
Administration.  Subject to the terms of the Plan and the powers granted to the
full Board of Directors, the Committee has ultimate authority and responsibility
for the administration of the Plan.  The Committee shall have all powers
necessary to administer the Plan, including, without limitation, the power to
interpret the provisions of the Plan, to decide all questions of eligibility, to
establish rules and forms for the administration of the Plan, and to delegate
specific duties and responsibilities to officers or other employees of the
Company.  All determinations, interpretations, rules, and decisions of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having or claiming to have any interest or right under the Plan.




7.
Indemnification.  The Company shall indemnify the members of the Committee, the
other members of the Board of Directors and all Company officers and other
employees responsible for administering the Plan against any and all liabilities
arising by reason of any act or failure to act made in good faith in accordance
with the provisions of the Plan.  For this purpose, liabilities include expenses
reasonably incurred in the defense of any claim relating to the Plan.




8.
Amendment and Termination.  The Plan may be amended from time to time or
terminated at any time by the Board of Directors of Walgreens Boots Alliance,
Inc., or the Compensation Committee thereof to the extent so delegated by the
Board of Directors.




9.
General Plan Provisions:




a.
In addition to bonuses determined and paid pursuant to paragraph 4 hereof,
nothing in this Plan is intended to limit the authority of the Committee (i) to
award additional discretionary bonuses to one or more senior executives of the
Company as the Committee deems appropriate from time to time and/or to (ii)
approve additional discretionary bonus pools to the to be allocated among
Participants as determined by the Committee.




b.
The impact of the payment of bonuses under the Plan on Participants’ other
Company employee benefits shall be based on the governing terms of such other
employee benefit plans and programs, or as determined by the Committee or its
delegates, where necessary.

 
- 4 -

--------------------------------------------------------------------------------

c.
Neither the existence of the Plan nor any substantive aspect of the Plan shall
give any Participant the right to continued employment with the Company for any
period of time or shall interfere with the right of the Company to discipline or
discharge a Participant at any time.




d.
The Company shall withhold from any bonus payment made pursuant to the Plan any
taxes required to be withheld from such payment under local, state or federal
law.




e.
Bonuses otherwise payable hereunder may be paid on a deferred basis pursuant to
any deferred compensation program that may be implemented with Committee
approval in compliance with the requirements of Internal Revenue Code Section
409A and the regulations thereunder.




f.
The Company shall not be required to fund or otherwise segregate any cash or
other assets for purposes of meeting its obligations under the Plan.




g.
The provisions of the Plan shall be construed and interpreted according to the
laws of the State of Illinois, except as preempted by federal law.




h.
A Participant shall not have any right to pledge, hypothecate, anticipate or in
any way create a lien upon any amounts provided under this Plan and no benefits
payable hereunder shall be assignable in anticipation of payment either by
voluntary or involuntary acts, or by operation of law.




i.
The Plan shall be binding upon the Company and any successor of the Company,
including without limitation any corporation or other entity acquiring directly
or indirectly all or substantially all of the assets of the Company whether by
merger, consolidation, sale or otherwise.  Such successor shall thereafter be
deemed the "Company" for the purposes of the Plan.

 
 
- 5 -

--------------------------------------------------------------------------------